Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments filed on 1/14/2022 and Terminal Disclaimer filed on 1/26/2022 overcome all the rejections set forth in the previous Office Action.
Allowable Subject Matter
Claims 25-48 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach Claims 25-48, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):  
maintain an encoding amount of a first region of the plurality of regions based on an identification that the luminance level of the first region does exceed a first threshold and does not exceed a second threshold that is different from the first threshold, and 
adjust an encoding amount of a second region of the plurality of regions based on an identification that a luminance level of the second region does not exceed the first threshold or the luminance level of the second region does exceed the second threshold. 
The closest prior art, Chen (US 20150189288 A1) reveals a similar system and technique as discussed in detail in the previous office action, but fails to anticipate or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (US 20040240734 A1): A method for generating a block-based image histogram from data compressed by JPEG, MPEG-1, and MPEG-2, or uncompressed image data employing block-based linear quantization to generate histograms that include color, brightness, and edge components. The edge histogram, in particular, includes the global edge features, semi-global edge features, and local edge features. The global edge histogram is based on image blocks of the entire image space. The local edge histogram is based on a group of edge blocks. The semi-global edge histogram is based on the horizontally and the vertically grouped image blocks. A method for generating block-based image histogram with color information and brightness information of image data in accordance with an embodiment of the present invention extracts feature information of an image in terms of the block and updates global histogram bins on the basis of the feature information. The method for generating block-based image histogram with color information and brightness information of image data minimizes Abstract)
Mitsunaga (US 20110222767 A1): An image processing apparatus includes a histogram calculation unit configured to calculate a histogram of a luminance value for each spatial block obtained by dividing an input image in a spatial direction, a gray scale correction coefficient calculation unit configured to calculate a gray scale correction coefficient used for correction of the gray scale of a luminance value for each bin of the histogram, and a gray scale correction unit configured to perform gray scale correction of a luminance value of a target pixel based on the gray scale correction coefficient of the bin to which the target pixel of the input image belongs and the gray scale correction coefficient of a bin adjacent to the bin to which the target pixel belongs in the spatial direction and a luminance direction. (Abstract)

    PNG
    media_image1.png
    315
    743
    media_image1.png
    Greyscale

Katagiri et al. (US 20070182830 A1): An image sensing apparatus includes: an image sensing section for sensing an image of a subject; a detector for detecting a luminance of the subject; a compressor for compressing a dynamic range of the Abstract)

    PNG
    media_image2.png
    452
    484
    media_image2.png
    Greyscale

Ju et al. (US 20140098115 A1): A data processing apparatus has a compressor and an output interface. The compressor receives an input display data, and generates an output display data according to the input display data. The output interface packs the output display data into an output bitstream, and outputs the output bitstream via a display interface. The compressor adaptively adjusts a compression algorithm applied to the input display data according to visibility of compression artifacts. By way of example, the display interface may be a display serial interface (DSI) standardized by a Mobile Industry Processor Interface (MIPI) or an embedded Abstract)

    PNG
    media_image3.png
    591
    489
    media_image3.png
    Greyscale

Doepke (US 20120081579 A1): In personal electronic devices including digital imaging capability, methods, devices and computer readable media are described for determining when image capture operations may benefit from using high dynamic range imaging (HDRI) operations. In general, techniques are disclosed for analyzing an image's luminosity and/or color/tonal histograms to automatically determine when Abstract)

    PNG
    media_image4.png
    531
    513
    media_image4.png
    Greyscale

Wakazono (US 8849056 B2): Provided is an image processing apparatus including: a frequency value calculation section that allocates each pixel of an input image to any of respective partial regions obtained by dividing the entirety of a possible range of a luminance value into units in a luminance direction on the basis of the luminance value thereof, and allocates one pixel of the input image to partial regions when calculating frequency values representing the number of pixels allocated to the partial regions with respect to the respective partial regions, to update the frequency Abstract)

    PNG
    media_image5.png
    273
    492
    media_image5.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/FENG NIU/Primary Examiner, Art Unit 2669